DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 8,064,242).
Regarding claim 2, Kim discloses an electronic memory apparatus, comprising: a memory cell (210) that comprises a first transistor (211), a second transistor (215), and a capacitor (213), wherein the capacitor is in electronic communication with a first access line (221) via the first transistor and a second access line (222) via the second transistor ( and 216, 212); a latch (253-258) that is in electronic communication with the first access line via a first switching component (224) and the second access line via a second switching component (225) wherein the first switching component is configured to open or close (a transistor opens or closes) a conductive line (conductive line from 251 to 221) between the latch and the first access line based at least in part on being activated or deactivated (via 223 signal), and wherein the second switching component is configured to open or close (the transistor opens or closes) a conductive line (conductive line from 252 and 222) between the latch and the second access line based at least in part on being activated or deactivated (via 223 signal); a first voltage source (source between 227 and 228) that is wherein the latch senses a value of the memory cell after activating the first switching component, the value based on a first voltage at a first node that is in electronic communication with the latch, the first switching component, and the first access line (limitation is drawn to the manner of operating the device and imparts no structure to the device claim--see MPEP 2114.  However, the function of the latch is to latch the data read from the cell and the first switching component connects the latch to the cell).
Regarding claim 3, Kim discloses the electronic memory apparatus of claim 2, wherein the latch comprises a plurality of inverters (253-258 are configured as two inverters).
Regarding claim 4, Kim discloses the electronic memory apparatus of claim 3, wherein the second access line is in electronic communication with the latch at a second node (source of 225), and the first node and the second node are in electronic communication via a seventh switching component (241).
Regarding claim 5, Kim discloses the electronic memory apparatus of claim 2, wherein the first access line is in electronic communication with a ground or virtual ground via a fifth switching component (235).
Regarding claim 6, Kim discloses the electronic memory apparatus of claim 5, wherein the second access line is in electronic communication with the ground or the virtual ground via a sixth switching component (234).
Regarding claim 7, Kim discloses the electronic memory apparatus of claim 2, wherein the first voltage source and the second voltage source provide a same voltage (both 228/227 and 242/243 provide VDD).
Regarding claim 8, Kim discloses the electronic memory apparatus of claim 2, wherein the first voltage source and the second voltage source provide a different voltage (228/227 provides Vdd, 233 provides ground).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant seems to argue that the claimed switching elements which connect “close a conductive line between” two components is different than the transistor of Kim which “connect different nodes together”.  Clearly shown in Figure 2A for example are conductive lines (e.g. 221 and 251) which are connected and disconnected by the opening and closing of the transistor 224 for example.  This is entirely consistent with the claim and also with Applicant’s disclosure.
In paragraph 0021, the disclosure directs “[t]he connection to each digit line 115 may be via a separate switching component (e.g., transistor)”. And in paragraph 0051, the disclosure further directs “[i]n some examples, switching 
 
 
components 445, 450, 455, and 460 may be transistors.”
Therefore, the Examiner finds no structural distinction from the claimed device and that of Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824